DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0089144).
As per claim 1, Lee discloses an image decoding method performed by a decoding apparatus, the method comprising:

rearranging remaining intra prediction modes based on a lookup table; deriving a plurality of subgroups for the rearranged remaining intra prediction modes (¶ 234);
deriving a subgroup for the current block based on the subgroup information; decoding the remaining intra prediction mode information based on a binarization method 10for the subgroup (¶ 233 - 234);
deriving an intra prediction mode indicated by the decoded remaining intra prediction mode information among intra prediction modes included in the subgroup as an intra prediction mode for the current block; and generating a prediction sample for the current block based on the intra prediction mode (¶ 233 - 234).
As per claim 2, Lee discloses the image decoding method of claim 1, wherein the rearranging of the remaining intra prediction modes based on the lookup table includes: constructing a most probable mode (MPM) list including MPM candidates for the current block (¶ 233 and 234); and 20rearranging the remaining intra prediction modes excluding the MPM candidates from among intra prediction modes in priority order indicated in the lookup table (¶ 137).
As per claim 157, Lee discloses the image decoding method of claim 1, wherein the rearranging of the remaining intra prediction modes based on the lookup table includes: obtaining information on the lookup table through a bitstream; and deriving the lookup table based on the information on the lookup table (¶ 233 and 234).
claim 208, Lee discloses the image decoding method of claim 7, wherein the information on the lookup table is signaled in a slice unit (¶ 233 and 234).  
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0089144) in view of Yu et al (US 2017/0347103, hereafter Yu).
As per claim 9, Lee discloses the image decoding method of claim 1.
However, Lee does not explicitly teach wherein: the subgroups include subgroup 1 and subgroup 2; the subgroup 1 includes Ki intra prediction modes preceding in a rearranged order; and the subgroup 2 includes K2 intra prediction modes following the intra prediction modes included in the subgroup 1 in a rearranged order.
In the same field of endeavor, Yu teaches wherein: the subgroups include subgroup 1 and subgroup 2; the subgroup 1 includes Ki intra prediction modes preceding in a rearranged order; and the subgroup 2 includes K2 intra prediction modes following the intra prediction modes included in the subgroup 1 in a rearranged order (¶ 126).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of Yu.  The advantage is an improvement in coding efficiency.
As per claim 510, Lee discloses the image decoding method of claim 1.
However, Lee does not explicitly teach wherein: a binarization method for the subgroup 1 is a truncated binary (TB) code; and a binarization method for the subgroup 2 is a fixed length (FL) code.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of Yu.  The advantage is an improvement in coding efficiency.
Regarding claim 15, arguments analogous to those presented for claim 10 are applicable for claim 15.

Allowable Subject Matter
Claim(s)  3 – 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487